Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 of issued application of Seo et al., U.S. Patent No. 11,134,274 B2 (Seo’274 hereinafter) in view of Srinivasan (US 8,311,119 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Seo’274.
Regarding claims 1-2 the difference between the conflicting claims of the instant application and issued patent, Seo’274, are set forth in the discussion below.
Instant Application 17/446,091
Patent  11,134,274 B2
Claim 1. A method of decoding image, the method comprising: 


performing entropy decoding of a bitstream to obtain entropy-decoded signals; 

determining an intra prediction mode;

determining a scanning method based on the intra prediction mode; 

and reconstructing a block using the entropy-decoded signals 

and the scanning method, 


wherein the scanning method comprises: 

performing a horizontal scan in response to the intra prediction mode being a vertical intra prediction mode; 

and performing a vertical scan in response to the intra prediction mode being a horizonal intra prediction mode.
Claim 1. A method of decoding motion pictures based on adaptive scanning, the method comprising: 

performing entropy decoding of a bitstream to obtain entropy-decoded signals; 

determining an intra prediction mode; 




and reconstructing a block using the entropy-decoded signals 

and a scanning method determined based on the intra prediction mode, 

wherein the scanning method comprises: 

performing a horizontal scan in response to the intra prediction mode being a vertical intra prediction mode, 

and performing a vertical scan in response to the intra prediction mode being a horizontal intra prediction mode.
Claim 2. A method of encoding image, the method comprising: 

generating a prediction block based on an intra prediction mode; 

generating a residue signal block based on the prediction block; 

generating a transformed and quantized residue signal block by transforming and quantizing the residue signal block; 

performing an adaptive scan on the transformed and quantized residue signal block based on the intra prediction mode; 

and generating a bitstream based on coefficients of the transformed and quantized residue signal block which are acquired and arrayed by the adaptive scan performed on the transformed and quantized residue signal block, 

wherein the performing of the adaptive scan comprises: performing a horizontal scan in response to the intra prediction mode being a vertical intra prediction mode; 

and performing a vertical scan in response to the intra prediction mode being a horizontal intra prediction mode.
Claim 5. A method of encoding images, the method comprising: 

generating a prediction block based on an intra prediction mode; 

generating a residue signal block based on the prediction block; 

generating a transformed and quantized residue signal block by transforming and quantizing the residue signal block; and 

performing an adaptive scan on the transformed and quantized residue signal block based on the intra prediction mode, 








wherein the performing of the adaptive scan comprises: performing a horizontal scan in response to the intra prediction mode being a vertical intra prediction mode, 

and performing a vertical scan in response to the intra prediction mode being a horizontal intra prediction mode.


Seo’274 discloses an apparatus and method for encoding and decoding moving picture using adaptive scanning.
Regarding claim 1, Seo’274 discloses method of decoding image, the method comprising: performing entropy decoding of a bitstream to obtain entropy-decoded signals; determining an intra prediction mode; determining a scanning method based on the intra prediction mode; and reconstructing a block using the entropy-decoded signals and the scanning method, wherein the scanning method comprises: performing a horizontal scan in response to the intra prediction mode being a vertical intra prediction mode; and performing a vertical scan in response to the intra prediction mode being a horizonal intra prediction mode (see Seo’274, claim 1). 
Regarding claim 2, Seo’274 discloses a method of encoding image, the method comprising: generating a prediction block based on an intra prediction mode; generating a residue signal block based on the prediction block; generating a transformed and quantized residue signal block by transforming and quantizing the residue signal block; performing an adaptive scan on the transformed and quantized residue signal block based on the intra prediction mode; wherein the performing of the adaptive scan comprises: performing a horizontal scan in response to the intra prediction mode being a vertical intra prediction mode; and performing a vertical scan in response to the intra prediction mode being a horizontal intra prediction mode (see Seo’274, claim 5). 
Seo’274 does not expressly disclose the following feature: regarding claim 2, and generating a bitstream based on coefficients of the transformed and quantized residue signal block which are acquired and arrayed by the adaptive scan performed on the transformed and quantized residue signal block.
Srinivasan discloses a block transform-based method of decoding a compressed bitstream containing digital media data with the following features: regarding claim 2, and generating a bitstream based on coefficients of the transformed and quantized residue signal block which are acquired and arrayed by the adaptive scan performed on the transformed and quantized residue signal block (Fig. 4, a flow diagram of an encoder based on a lapped transform utilizing a reversible overlap operator, see teachings in [0036-0063] summarized as “adaptive coefficient scan order efficiently adjusts the scan order of block coefficients in accordance with the local statistics of the digital media data, such that the coefficients can be encoded more efficiently by entropy encoding 480”).
	It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Seo’274 by using the features as taught by Srinivasan in order to generate a bitstream based on coefficients of the transformed and quantized residue signal block which are acquired and arrayed by the adaptive scan performed on the transformed and quantized residue signal block. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claim 3 is allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
As a result of a thorough search, a closet prior art, Kim et al. (US 2007/0058715 A1), has been found. But the same failed to fairly show or suggest claimed underlined features of independent claim 3 as described below:
Regarding claim 1, A non-transitory computer-readable medium storing a bitstream which is generated by an encoding method, the encoding method comprising: generating a prediction block based on an intra prediction mode; generating a residue signal block based on the prediction block; generating a transformed and quantized residue signal block by transforming and quantizing the residue signal block; performing an adaptive scan on the transformed and quantized residue signal block based on the intra prediction mode; and generating a bitstream based on coefficients of the transformed and quantized residue signal block which are acquired and arrayed by the adaptive scan performed on the transformed and quantized residue signal block, wherein the performing of the adaptive scan comprises: performing a horizontal scan in response to the intra prediction mode being a vertical intra prediction mode; and performing a vertical scan in response to the intra prediction mode being a horizontal intra prediction mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2007/0058715 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
12/01/2022         
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473